41 So.3d 1095 (2010)
Eric BEAVER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-2169.
District Court of Appeal of Florida, Fifth District.
August 13, 2010.
Robert Wesley, Public Defender and Migdalia Perez, Assistant Public Defender, Kissimmee, for Petitioner.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
*1096 PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in case number 2007-CF-002881, in the Circuit Court in and for Osceola County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.